concurs in a separate memorandum: As troubling as is the fact that the statute of limitations on the wrongful death claim expired more than eight months before defendant Silverstein was properly served, under the circumstances of this case, the court properly exercised its discretion in granting the motion to extend the time for service. I concur separately to emphasize that, where such an extension is sought, we are required to undertake “a careful judicial analysis of the factual setting of the case and a balancing of the competing interests presented by the parties” (Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105 [2001]), lest the amendment to CPLR 306-b be construed as a license to extend the statute of limita*189tions ad infinitum. Such an analysis was undertaken here. Particularly compelling is that, in response to plaintiff’s attempt at timely service, the hospital notified plaintiffs attorney that it could not accept service as to attending physicians, but it did so in the context of rejecting service on another defendant and did not expressly reject service as to Dr. Silverstein.